Case 20-11304   Doc 7-7   Filed 02/03/21 Entered 02/03/21 13:22:04   Desc Exhibit
                             Agreement Page 1 of 4
Case 20-11304   Doc 7-7   Filed 02/03/21 Entered 02/03/21 13:22:04   Desc Exhibit
                             Agreement Page 2 of 4
Case 20-11304   Doc 7-7   Filed 02/03/21 Entered 02/03/21 13:22:04   Desc Exhibit
                             Agreement Page 3 of 4
Case 20-11304   Doc 7-7   Filed 02/03/21 Entered 02/03/21 13:22:04   Desc Exhibit
                             Agreement Page 4 of 4
